UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
ROBERT GERRY,

                          Plaintiff,
                                                         MEMORANDUM & ORDER
              -against-                                  17-CV-7371 (JS)

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                    Defendant.
---------------------------------------X
APPEARANCES
For Plaintiff:      Howard D. Olinsky, Esq.
                    Olinsky Law Group
                    300 South State Street, Suite 420
                    Syracuse, NY 13202

For Defendant:            Candace S. Appleton, Esq.
                          United States Attorney’s Office
                          Eastern District Of New York
                          271 Cadman Plaza East
                          Brooklyn, NY 11201

SEYBERT, District Judge:
              Plaintiff Robert Gerry (“Plaintiff”) brings this action

pursuant to Section 205(g) of the Social Security Act (the “Act”),

42   U.S.C.    § 405(g),      challenging     the   Commissioner     of   Social

Security’s (the “Commissioner”) denial of his application for

Social Security Disability Insurance benefits.                (Compl., D.E. 1,

¶ 1.)   Presently pending before the Court are Plaintiff’s motion

for judgment on the pleadings, (Pl.’s Mot., D.E. 8), and the

Commissioner’s        cross-motion     for    judgment   on    the   pleadings,

(Comm’r’s     Mot.,    D.E.   11).      For   the   following    reasons,    the
Plaintiff’s motion is DENIED and the Commissioner’s motion is

GRANTED.


                                BACKGROUND1

              On June 9, 2014, Plaintiff completed an application for

disability benefits alleging that since October 9, 2013, bilateral

knee problems and rheumatoid arthritis have rendered him disabled.

(R. 75, 146-54, 161.) Plaintiff’s claim was denied on November 19,

2014, (R. 78-85), and on November 25, 2014, he requested a hearing

before   an    Administrative   Law   Judge    (“ALJ”),    (R. 86-88).    On

December 15, 2016, Plaintiff appeared with his attorney for a

hearing before ALJ Patrick Kilgannon.          (R. 58-74.)

              In a decision dated February 15, 2017, the ALJ found

that Plaintiff was not disabled.          (R. 8-16.)   On October 18, 2017,

the   Social    Security    Administration’s     Appeals     Council   denied

Plaintiff’s request for review and the ALJ’s decision became the

final decision of the Commissioner.          (R. 1-4.)

              Plaintiff filed this action on December 19, 2017, (see

Compl.), and moved for judgment on the pleadings on May 25, 2018,

(Pl.’s Br., D.E. 9).       The Commissioner cross-moved for judgment on




1 The background is derived from the administrative record filed
by the Commissioner on March 26, 2018. (R., D.E. 7.) “R.”
denotes the administrative record. For purposes of this
Memorandum and Order, familiarity with the administrative record
is presumed. The Court’s discussion of the evidence is limited
to the challenges and responses raised in the parties’ briefs.
                                      2
the pleadings on July 18, 2018, (Comm’r’s Br., D.E. 12), and

Plaintiff opposed the Commissioner’s motion on August 8, 2018,

(Pl.’s Opp., D.E. 14).

                                 DISCUSSION

I.      Standard of Review

             In reviewing the ruling of an ALJ, the Court does not

determine de novo whether the plaintiff is entitled to disability

benefits.     Thus, even if the Court may have reached a different

decision, it must not substitute its own judgment for that of the

ALJ.     See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).              If

the Court finds that substantial evidence exists to support the

Commissioner’s decision, the decision will be upheld, even if

evidence to the contrary exists.            See Johnson v. Barnhart, 269 F.

Supp. 2d 82, 84 (E.D.N.Y. 2003).

II.     The ALJ’s Decision

             Initially,   the   ALJ    found     that    Plaintiff   meets   the

insured-status    requirements    of       his   claim   through   December 31,

2018.     (R. 10.)   Next, the ALJ applied the familiar five-step

disability analysis and concluded that Plaintiff was not disabled

from October 9, 2013, the alleged disability-onset date, through

February 15, 2017, the date of his decision.                   (R. 8-16); see

20 C.F.R. § 404.1520.        At steps one through three, the ALJ found

that (1) Plaintiff had not engaged in substantial gainful activity

since the alleged onset date, (R. 10); (2) Plaintiff had severe

                                       3
impairments       consisting   of   “[b]ilateral        [k]nee    [d]egenerative

[j]oint [d]isease [s]tatus-[p]ost [a]rthroscopic [r]epairs and

[r]heumatoid [a]rthritis,” (R. 10); and (3) these impairments did

not meet or medically equal the severity of any of the impairments

listed in Appendix 1 of the Social Security regulations, (R. 11).

The ALJ then determined that Plaintiff had the residual functional

capacity (“RFC”)

            to   perform   light  work    as   defined   in
            20 CFR 404.1567(b) that includes the ability
            to sit and to stand/walk six hours each in an
            eight-hour workday with normal breaks and
            lift/carry twenty pounds occasionally and ten
            pounds frequently. Further, [Plaintiff] can
            never climb ladders, ropes or scaffolds and
            occasionally    climb   ramps    and    stairs,
            occasionally balance, stoop, kneel, crouch and
            crawl, frequently handle, finger and feel
            bilaterally.

(R. 11-14.)       Proceeding to steps four and five, the ALJ found that

while (4) Plaintiff was unable to perform his past relevant work

as   a   police    officer,    (R. 14),      (5) considering      his   RFC,   age,

education, and work experience, Plaintiff could make a successful

adjustment to work existing in significant numbers in the national

economy,    (R. 15-16).        As   a   result,   the    ALJ     determined    that

Plaintiff was not disabled.         (R. 16.)

III. Analysis

            Plaintiff argues that the ALJ’s RFC determination is not

supported by substantial evidence because (1) the ALJ’s finding is

inconsistent with, or alternatively, not supported by, the opinion

                                         4
of Dr. Kanista Basnayake, M.D., that Plaintiff had “mild to

moderate limitation for prolonged standing, walking, climbing,

bending, lifting, carrying, and kneeling,” (Pl.’s Br. at 9-12; see

R. 13-14,   288-91),     and    (2) considering          the    severe       rheumatoid

arthritis affecting Plaintiff’s hands and wrists, the record lacks

support for the finding that he can “frequently handle, finger and

feel   bilaterally,”     (Pl.’s       Br.       at   12-14;    see    R. 11).        The

Commissioner contends that substantial evidence supports the RFC

finding because (1) Dr. Basnayake’s opinion is reflected in the

RFC determination, (Comm’r’s Br. at 12-14), and (2) the evidence

shows that despite his rheumatoid arthritis, Plaintiff was not

precluded    from     frequently      handling,        fingering,          and   feeling

bilaterally, (Comm’r’s Br. at 14-16).

            First,     Plaintiff’s          argument     that        the     ALJ’s   RFC

determination       rejects     Dr.   Basnayake’s         opinion          fails.     On

October 30, 2014, Dr. Basnayake consultatively examined Plaintiff

on behalf of the Social Security Administration.                           (R. 288-91.)

Plaintiff complained of rheumatoid arthritis, bilateral knee pain,

and right shoulder pain.          (R. 288.)          He reported taking Enebrel

for his rheumatoid arthritis, along with oxycodone, acetaminophen,

and Flexeril.       (R. 289.)    Dr. Basnayake noted that Plaintiff was

able to cook, clean, do his laundry, shop, dress, and shower.

(R. 289.)    She observed that Plaintiff was in no acute distress,

had a normal gait and stance, was able to walk on his heels and

                                            5
toes without difficulty, could squat fully, and used no assistive

devices.    (R. 289.)      Further, Dr. Basnayake noted that he did not

need help changing for the exam or getting on or off the exam

table, and that he could rise from his chair without difficulty.

(R. 289.)    She reported that Plaintiff had a full range of motion

in his shoulders, elbows, forearms, and wrists and that his hands

were normal with “no sweating, no tenderness, or swelling noted on

the joints.”       (R. 290.)       She rated his grip strength as “5/5

bilaterally,” found that his hand and finger dexterity were intact,

and noted that he was able to “zip, button, and tie.”                     (R. 291.)

She also found that Plaintiff had a full range of motion in his

hips,   knees,     and   ankles,    and       that   his    joints   were   stable.

(R. 290.)    She noted that there was “[n]o redness, heat, swelling,

or    effusion”    and    “[n]o    evident       subluxations,       contractures,

ankylosis, or thickening.”             (R. 290.)           Dr. Basnayake further

observed that Plaintiff had full strength in his upper and lower

extremities.      (R. 290.)     She diagnosed Plaintiff with rheumatoid

arthritis causing bilateral pain in his hands, wrists, and feet;

bilateral knee pain; and left shoulder pain.                     (R. 291.)      Dr.

Basnayake opined that Plaintiff “ha[d] mild to moderate limitation

for   prolonged     standing,     walking,       climbing,     bending,     lifting,

carrying, and kneeling.”          (R. 291.)

            The ALJ afforded Dr. Basnayake’s opinion “great weight”

because     it    was    “consistent      with       the   examination,      wherein

                                          6
[Plaintiff] displayed no significant limitations in motion[,] and

the   nature   of    the   reported   impairments.”      (R. 13-14.)       As

discussed, Plaintiff argues that the RFC determination that he can

perform light work with certain limitations is inconsistent with

Dr. Basnayake’s opinion, or alternatively, that Dr. Basnayake’s

opinion regarding “mild to moderate limitation” is too vague to

constitute substantial evidence supporting the RFC determination.

The Court is unpersuaded.

           Dr. Basnayake’s opinion supports, rather than conflicts

with, the RFC finding.       Courts within this Circuit have held that

opinions of similar “mild to moderate limitations” support RFC

findings that claimants are capable of “light work.”             See, e.g.,

Bates v. Berryhill, No. 17-CV-3311, 2018 WL 2198763, at *11

(E.D.N.Y. May 14, 2018) (finding that “mild to moderate limitation

for sitting, and a moderate limitation in standing, bending, and

lifting or carrying on a continuing basis” supported the ALJ’s RFC

determination       that   the   claimant   could   perform    light   work);

Harrington v. Colvin, No. 14-CV-6044, 2015 WL 790756, at *13-15

(W.D.N.Y. Feb. 25, 2015) (compiling cases) (holding that the ALJ’s

finding that claimant could sit, stand, and walk for six hours a

day was consistent with the opinion that he was moderately limited

in his ability to walk for prolonged periods).           For instance, in

Nelson   v.    Colvin,     the    undersigned   found   that    “the    ALJ’s

determination that [the claimant] could perform ‘light work’ is

                                       7
supported   by   [a   doctor’s]   assessment   of   ‘mild   to   moderate

limitation for sitting, standing, walking, bending, and lifting

weight on a continued basis, especially using the left hand.’”2

No. 12-CV-1810, 2014 WL 1342964, at *12 (E.D.N.Y. Mar. 31, 2014)

(citing Lewis v. Colvin, 548 F. App’x 675, 677 (2d Cir. 2013)).

            Additionally, the ALJ discussed Dr. Basnayake’s opinion

on Plaintiff’s mild to moderate limitations in the context of her

examination findings that Plaintiff also lacked many restrictions.

(R. 13-14); cf. Cross v. Colvin, No. 15-CV-0878, 2016 WL 6659095,

at *1-2 (W.D.N.Y. Nov. 11, 2016) (remanding case for further

consideration where ALJ “did not explain how his detailed RFC

finding related to the medical evidence or, more importantly, how

it comported with [a doctor’s] opinion of moderate limitations”).

Specifically, the ALJ noted Dr. Basnayake’s observations that

Plaintiff had a normal gait and stance, could walk on his heels

and toes without difficulty, could squat fully, displayed no

musculoskeletal deficits, had a full range of motion in his “lower

extremities, including the knees,” had unremarkable X-rays of his

right knee, had normal reflexes and normal sensation, had full


2 Plaintiff attempts to distinguish Nelson by arguing that
Plaintiff’s limitation for prolonged standing and walking is
more significant than the Nelson claimant’s limitation for
standing and walking generally. (Pl.’s Opp. at 2.) However,
his effort to distinguish Nelson is unavailing because he fails
to explain how an unqualified mild to moderate limitation for
standing and walking is more severe than such a limitation for
only prolonged standing and walking.
                                    8
muscle strength in his extremities, could care for his personal

needs, and was not in acute distress.         (R. 13-14; see R. 288-91.)

           Therefore,     the    Court    finds   that       the   ALJ’s     RFC

determination that Plaintiff could perform “light” work, with

limitations--as opposed to “medium,” “heavy,” or “very heavy”

work--incorporates       Dr.    Basnayake’s   opinion,       and   that      her

examination report and opinion constitute substantial evidence

supporting the RFC finding.       See Gurney v. Colvin, No. 14-CV-0688,

2016 WL 805405, at *3 (W.D.N.Y. Mar. 2, 2016) (“The determination

that [p]laintiff should do only light work therefore accounts for

the moderate physical limitations identified by [the doctor].”);

see also 20 C.F.R. § 404.1567 (classifying jobs as “sedentary,”

“light,” “medium,” “heavy,” or “very heavy” based on physical

exertion requirements).

           Even if the ALJ’s RFC finding could be viewed to conflict

with Dr. Basnayake’s opinion, there would be no error because the

remainder of the record supports the RFC determination.                      In

addition   to   Dr.   Basnayake’s     examination      findings,     the    ALJ

thoroughly recounted Plaintiff’s treatment by orthopedist Sanford

Ratzan,    M.D.,   (R. 12-13),      and   discussed     Plaintiff’s        daily

activities, (R. 14). While not all of Dr. Ratzan’s treatment notes

were   positive,   the   ALJ    highlighted   that    they    indicated    that

Plaintiff had no recent treatments to his left knee and had a good

range of motion in his right knee, which was progressing with

                                      9
treatment.       (R. 12-14; see, e.g., R. 300, 338 (noting that on

April 20, 2015, Plaintiff’s right knee was “doing quite well” with

good range of motion, and that on October 6, 2016, Plaintiff’s

right knee had “good extension” and was “absolutely stable”); see

generally R. 292-338.)        Moreover, the ALJ pointed to Plaintiff’s

abilities to care for his personal needs, prepare meals, drive and

travel independently, shop for himself, and socialize several

times each week, all of which support the RFC finding.               (R. 14;

see R. 172-74, 289.)          Thus, the ALJ’s RFC determination that

Plaintiff can perform light work, with limitations, is supported

by substantial evidence in the record.

              Second, Plaintiff’s contention that “[t]he ALJ points to

absolutely no evidence” to support the assessment that Plaintiff

can     “frequently    handle,   finger,    and     feel   bilaterally”    is

unfounded, as the ALJ referred to treatment records and Plaintiff’s

reported daily activities to support the finding.             (Pl.’s Br. at

12-13; R. 12-14.)      The ALJ discussed records dated February 2013

through June 2014 regarding Plaintiff’s treatment by Sara Johnson,

M.D.,    of    Rheumatology   Associates    of    Long   Island.    (R. 13.)

Critically,      Dr.   Johnson   noted     that    Plaintiff’s     rheumatoid

arthritis was “[w]ell controlled” by his arthritis medication,

Enebrel, which he had been taking for nine years.           (R. 220-32; see

R. 13.)       She also provided that while Plaintiff presented with

mild trigger finger, pain in his left thumb, and “[s]ome mild

                                     10
thenar wasting,”3 he reported that he did not feel symptomatic

enough to undergo a nerve-conduction study to determine whether he

suffered from carpal tunnel syndrome.          (E.g., R. 220); see also

https://www.mayoclinic.org/diseases-conditions/carpal-tunnel-

syndrome/diagnosis-treatment/drc-20355608.                 Further,    her

examinations    showed   that   Plaintiff   did   not   have   synovitis--

inflammation of the joint lining--in his wrists, elbows, or MCP

(metacarpophalangeal)     finger     joints.      (E.g.,    R. 221);   see

https://www.arthritis-health.com/glossary/metacarpophalangeal-

mcp-joints; https://www.arthritis-health.com/glossary/metacarpo

phalangeal-mcp-joints.

             Additionally, the ALJ discussed Dr. Basnayake’s report,

in which she noted that Plaintiff had full range of motion in his

wrists and that his hands were “normal, [with] no sweating, no

tenderness, [and no] swelling noted on the joints.”             (R. 13-14;

see R. 290.)    Dr. Basnayake also found that Plaintiff was “[a]ble

to zip, button, and tie” and had full grip strength and intact

hand and finger dexterity.         (R. 290-91.)    Further, neither Dr.

Basnayake nor Dr. Johnson opined that Plaintiff would be limited

in his ability to manipulate objects because of his rheumatoid

arthritis.




3 “The thenar muscles are three short muscles located at the base
of the thumb.” https://teachmeanatomy.info/upper-
limb/muscles/hand/.
                                    11
              Finally,    as   discussed     above,   the   ALJ   highlighted

Plaintiff’s activities of daily living, which are consistent with

the RFC determination.         (R. 14; see R. 172-74, 289.)

              Therefore, the ALJ’s RFC finding that Plaintiff was able

to “frequently”--as opposed to “constantly”--“handle, finger and

feel   bilaterally”       is   supported    by   substantial   evidence,   and

despite Plaintiff’s contention, there was no evidentiary gap for

the ALJ to fill by obtaining a medical opinion to establish

Plaintiff’s limitations in this regard.            (Pl.’s Br. at 13-14); see

Gaudioso v. Comm’r of Soc. Sec., No. 17-CV-7398, 2018 WL 5268114,

at *1-3 (E.D.N.Y. Oct. 23, 2018) (discussing difference between

“occasional” and “frequent” ability to perform task and granting

Commissioner’s motion where claimant challenged the ALJ’s failure

to obtain a medical opinion on whether she should have been

restricted to jobs requiring “occasional,” rather than “frequent,”

motor skills); see also Johnson v. Colvin, 669 F. App’x 44, 46-47

(2d    Cir.    2016)     (citations   omitted)     (“[B]ecause    the   record

contained      sufficient       [ ]   evidence      supporting    the    ALJ’s

determination and because the ALJ weighed all of that evidence

when making his residual functional capacity finding, there was no

‘gap’ in the record and the ALJ did not rely on his own ‘lay

opinion.’”).




                                       12
          In sum, the ALJ’s RFC determination is consistent with

Dr. Basnayake’s opinion and supported by substantial evidence in

the record.

                             CONCLUSION

          For the foregoing reasons, the Commissioner’s motion

(D.E. 11) is GRANTED and Plaintiff’s motion (D.E. 8) is DENIED.

The Clerk of the Court is directed to enter judgment accordingly

and mark this case CLOSED.

                                      SO ORDERED



                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated:    February   26__, 2019
          Central Islip, New York




                                 13
